DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are pending in this application. Claims 1, 4, 5, and 6 have been amended, and Claims 10-17 are withdrawn. Claims 1-9 have been examined on the merits. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15/923,117. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of 15/923,117 requires the additional limitation of one or more straps and features thereof. It is noted that a lower rear of the shell as claimed may be considered a part of circumferential edge of Claim 1 of 15/923,117 (see also Claim 4 of the instant application). 
Claim Objections
Claims 1, 6, and 8 are objected to because of the following informalities:  
“the rigid shell comprising a first pair of slots configured to extend from a lower rear edge of the rigid shell in a direction” (Claim 1, lines 3 and 4) should be “the rigid shell comprising a first pair of slots extending from a lower rear edge of the rigid shell in a direction configured to extend” for clarity with respect to the positively recited parts and the intended use. 
“the rigid shell further comprises a second pair of slots configured to extend from a lower front edge of the rigid shell opposite the lower rear edge in a direction” (Claim 6, 
“each of the second pair of slots” (Claim 8, lines 1 and 2) should be “each slot of the second pair of slots” for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bullard (U.S. 3,315,273 in view of Guillen (U.S. 2011/0113533).
Regarding Claim 1, Bullard teaches a helmet padding system (see Fig. 1-3) comprising: what appears to be a rigid shell (2, which is plastic such that under MarlexTM ; see Col. 3, line 5) configured to cover a top of a user's head and be worn under a piece of headgear (i.e., is capable of being worn to cover a top of user's head given its shape, depending on the user and way in which the device is worn, and is capable of being worn under a piece of headgear, see Fig. 1-3)  the rigid shell (2) comprising a first pair of slots (8 and corresponding slot on the other side; see Col. 2, lines 22-25) configured to extend from a lower rear edge of the rigid shell (extending from a rear of 4 of 2;  see Col. 2, lines 25-29) in a direction from a back of the user's head toward a front of the user's head (see extension direction in Fig. 
Guillen teaches a similar configuration (i.e. a helmet padding system) including a shell (10) that is specifically rigid (see Para. [0020]).
 It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Bullard's teaching of a plastic shell that appears rigid (since it made of MarlexTM which appears to include polypropylene and polyethylene) to include Guillen's teaching of a helmet padding system of plastic helmet shell that is rigid (including polypropylene and polyethylene) since doing so is known in the art, appears to be the same  material, and would provide a structure or construction having sufficient structural strength to be capable of fitting on the head and providing protection (see Para. [0015] of Guillen). 
Regarding Claim 2, the combined references of Bullard and Guillen teach the claimed invention and wherein the first pair of slots (8 and corresponding slot on the other side; see Col. 2, lines 22-25 of Bullard) are positioned on either side of an apex of the rigid shell (see positioning on either side of a top of 2 of Bullard). 
Regarding Claim 3, the combined references of Bullard and Guillen teach the claimed invention and wherein the spacing pad (34, 36, 38 of Bullard) comprises a portion coupled to the rigid shell between the first pair of slots (see portions of 36 and 38 coupled to 2 between 8 and corresponding slot on the either side; see Fig. 3 and Col. 3, lines 28-21 for details of attachment to 2 of Bullard). 
Regarding Claim 4, the combined references of Bullard and Guillen teach the claimed invention and wherein the spacing pad (34, 36, 38 of Bullard) comprises a portion extending circumferentially 
Regarding Claim 5, the combined references of Bullard and Guillen teach the claimed invention and wherein each slot of the first pair of slots (8 and corresponding slot on the other side; see Col. 2, lines 22-25 of Bullard) increases in width in the direction configured to extend from the back of the user's head toward the front of the user's head (see increased width of (8 and corresponding slot on the other side from the rear to the forward portion of 2 in Fig. 2 of Bullard)
Regarding Claim 6, the combined references of Bullard and Guillen teach the claimed invention and wherein the rigid shell (2 of Bullard) further comprises a second pair of slots (10 and corresponding slot on the other side; see Col. 2, lines 22-25 of Bullard) configured to extend from a lower front edge of the rigid shell (extending from a front of 4 of 2;  see Col. 2, lines 25-29 of Bullard) opposite the lower rear edge (opposed a rear of 4 of 2 of Bullard) in a direction from the front of the user's head toward the back of the user's head (see extension direction in Fig. 2 of Bullard).
Regarding Claim 9, the combined references of Bullard and Guillen teach the claimed invention and wherein the first pair of slots (8 and corresponding slot on the other side; see Col. 2, lines 22-25 of Bullard) and the second pair of slots (10 and corresponding slot on the other side; see Col. 2, lines 22-25 of Bullard) do not contact one another (see Fig. 2 of Bullard).
Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jourbert Des Ouches (U.S. 2007/0157370) in view of Blair (U.S. 2004/0034903).
Regarding Claim 1, Jourbert Des Ouches teaches a helmet padding system (see Fig. 3) comprising: a rigid shell (9; see Para. [0024] describing rigid shell segments) configured to cover a top of a user's head (which is capable of covering a top of a user's head, depending on the user and way in which the device is worn) and appears capable of being worn under a piece of headgear, the rigid shell 
Blair teaches a similar configuration (i.e. a helmet padding system; see 18 and 19) that is capable of being worn under a piece of headwear (e.g., 15, 15aa; see Fig. 4a and 4b). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Joubert Des Ouches teaching of a helmet system that appears capable of being worn under a piece of headgear to include Blair's teaching of a helmet system that is explicitly capable of being worn under a piece of headgear since doing so is known in the art and would allow one to maintain the same protective and comfort features of the helmet system while also providing for the outward appearance of an existing sports hat (see Abstract of Blair).
Regarding Claim 6, the combined references of Jourbert Des Ouches and Blair teach the claimed invention and wherein the rigid shell (9 of Joubert Des Ouches) further comprises a second pair of slots (see portions of 10 directly above lower 9C; see Fig. 3 and 5-6 of Joubert Des Ouches) configured to extend from a lower front edge of the rigid shell opposite the lower rear edge in a direction from the front of the user's head toward the back of the user's head (see extension from a lower of front edge of 9 opposite the lower rear edge of 9; see Fig. 3 and Fig. 4 of Joubert Des Ouches). 
Regarding Claim 7, the combined references of Jourbert Des Ouches and Blair teach the claimed invention and wherein the second pair of slots extend along lines which are outward from the first pair of slots relative to an apex of the rigid shell (see location of portions of 10 directly above lower 9C .
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks, see Page 5, filed 12/10/20 with respect to the Double Patenting rejection have been noted. The Examiner acknowledges the Applicant's preference to address the double patenting rejection once all other grounds for rejection have been overcome and removed.
Applicant’s arguments, see Page 5, with respect to drawings have been fully considered and are persuasive.  The drawing objection has been withdrawn. 
Applicant’s arguments, see Page 5, with respect to the claim objections have been fully considered and are persuasive.  Therefore, these objections have been withdrawn.  However, upon further consideration, a new ground(s) of objection is made in view of informalities to the amended claims.
Applicant’s arguments, see Pages 5-7, with respect to the Claim 1 rejected under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Applicant’s arguments, see Page 8 regarding Claims 2-7 and 9, these claims are not allowable based on their dependence to independent claim 1 for at least the reasoning provided above. It is noted that Claim 8 has been indicated allowable, but is objected to as being dependent on a rejected base claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M KOZAK whose telephone number is (571)270-0552.  The examiner can normally be reached on 9:00 am-5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANNE M KOZAK/Primary Examiner, Art Unit 3732